DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on February 5, 2022. Claims 1-20 are pending and have been fully examined.

Claim Objection
With respect to claim 13, the claim is objected to because the claim merely recites “a non-transitory computer-readable medium…comprising instruction for…”
Applicant is advised to amend the claim to recite “A non-transitory computer-readable medium … comprising computer-executable instructions that when executed by at least one processor causes the at least one processor to perform: …”, otherwise, the actions of the claim may be interpreted as intended use of the instructions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-12 are directed to a computing system (product), claims 13-16 are directed to a non-transitory computer-readable medium (product), and claims 17-20 are directed to a method (process). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-6, 10, 13-18 are directed to the abstract idea of receiving a transaction request from a requestor, transmitting the request to a delivery entity, receiving transaction confirmation from the delivery entity, receiving transition confirmation from the requestor, and transferring reimbursement from an account of the requestor to an account of the delivery entity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 13 and 17 recite: 
receive, over a network, a transaction request to receive at least one payload from a requesting entity computing system associated with a requestor entity, the transaction request comprising: a requesting entity identifier, a requestor geographic location identifier, at least one transaction payload attribute and at least one transaction attribute; 
transmit, over the network, the transaction request to a delivery entity computing system associated with a delivery entity, a delivery entity identifier and a delivery entity geographic location; 
generate an encryption key, a random number and a unique request identifier; 
receive, over the network, a delivery transaction confirmation from the delivery entity computing system; 
in response to receiving the delivery transaction confirmation, verify the secure transaction; 
receive, over the network, a requestor transaction confirmation from the requesting entity computing system, the requestor transaction confirmation indicating a verified transfer of the at least one payload from the delivery entity to the requestor entity; and 
after receipt of the requestor transaction confirmation, transfer a payload reimbursement from a requestor transaction account associated with the requestor entity to a delivery transaction account associated with the delivery entity.
Specifically claims 1, 13 and 17 recite “receive a transaction request to receive at least one payload from a requesting entity, the transaction request comprising: a requesting entity identifier, a requestor geographic location identifier, at least one transaction payload attribute and at least one transaction attribute; transmit the transaction request to a delivery entity, a delivery entity identifier and a delivery entity geographic location; generate an encryption key, a random number and a unique request identifier; receive a delivery transaction confirmation from the delivery entity, in response to receiving the delivery transaction confirmation, verify the secure transaction, receive a requestor transaction confirmation from the requesting entity, the requestor transaction confirmation indicating a verified transfer of the at least one payload from the delivery entity to the requestor entity, after receipt of the requestor transaction confirmation, transfer a payload reimbursement from a requestor transaction account associated with the requestor entity to a delivery transaction account associated with the delivery entity.” which is receiving a transaction request from a requestor, transmitting the request to a delivery entity, receiving transaction confirmation from the delivery entity, receiving transition confirmation from the requestor, and transferring reimbursement from an account of the requestor to an account of the delivery entity. Therefore the claim recites a fundamental economic principle or practice grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving a transaction request from a requestor, transmitting the request to a delivery entity, receiving transaction confirmation from the delivery entity, receiving transition confirmation from the requestor, and transferring reimbursement from an account of the requestor to an account of the delivery entity. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a computing system, a non-transitory computer-readable medium, a network, a requesting entity computing system associated with a requestor entity, and a delivery entity computing system associated with a delivery entity, merely use one or more computers as tool to perform the abstract idea. The use of aa computing system, a non-transitory computer-readable medium, a network, a requesting entity computing system associated with a requestor entity, and a delivery entity computing system associated with a delivery entity, etc., does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements a computing system, a non-transitory computer-readable medium, a network, a requesting entity computing system associated with a requestor entity, and a delivery entity computing system associated with a delivery entity, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claims 2, 14 and 18 recite: 
split the encryption key into a requestor entity key portion and a delivery entity key portion; 
split the random number into a requestor entity number portion and a delivery entity number portion; 
generate a requestor matrix code, the requestor matrix code comprising the requestor entity number portion, the unique request identifier, the requesting entity identifier and the requestor entity key portion; 
generate a delivery matrix code, the delivery matrix code comprising the delivery entity number portion, the unique request identifier, the delivery entity identifier and the delivery entity key portion; and 
transmit, over the network, the requestor matrix code to the requesting entity computing system and the delivery matrix code to the delivery entity computing system, which describes manipulating data by splitting a code and a number and putting the numbers in a matrix table, and sending the matrices to the requestor entity and the delivery entity, which is a mental process that can be performed in human mind using pen and paper, grouped in “certain methods of organizing human activity” grouping of abstract ideas.
Dependent claim 3 recites: 
the at least one transaction attribute comprises one or more of a delivery time, a delivery date, receipt instructions and a preferred payment method for the payload reimbursement, which further describes the transaction attributes.
Dependent claims 4 and 16 recite: 
prior to the receipt of the delivery transaction confirmation, transfer a reimbursement amount from the requestor transaction account to a requestor escrow account, and transmit an escrow confirmation to the delivery entity computing system; wherein the transfer of the payload reimbursement comprises transferring the payload reimbursement from the requestor escrow account to the delivery transaction account., which further describes transferring funds between accounts and is grouped in “certain methods of organizing human activity” grouping of abstract ideas, as an economic practice.
Dependent claim 5 recites: 
wherein the at least one transaction payload attribute comprises one or more of a payload type and a payload monetary valuation, which further describes transaction data.
Dependent claims 6 and 15 recite: 
prior to the receipt of the transaction request, generate a requestor account profile in response to receiving a registration request from the requesting entity computing system, wherein the registration request comprises at least one payment method, and verify the at least one payment method and program eligibility of the requestor entity, which further describes registering a requestor account.
Dependent claims 7 and 19 recite: 
when the requesting entity computing system and the delivery entity computing system are geographically proximate, in accordance with the requestor geographic location identifier, read the requestor matrix code to obtain the requestor entity key portion and the requestor entity number portion, combine the obtained requesting entity key portion with the delivery entity key portion to obtain a complete delivery encryption key and combine the requestor entity number portion with the delivery entity number portion to obtain a complete delivery random number, and generate a delivery cryptogram based on the complete delivery entity encryption key, the complete delivery random number, the unique request identifier, the requesting entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, wherein the delivery transaction confirmation comprises the delivery cryptogram; and transmit, over the network, the delivery cryptogram to the processing device of the computing system for effecting the secure transaction; and wherein in verifying the transaction, the computer-executable instructions when executed by the processing device of the computing system for effecting the secure transaction further cause the processing device to: generate a verification cryptogram based on the encryption key, the random number, the unique request identifier, the requesting entity identifier, the delivery entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, using the encryption key, decrypt both the received delivery cryptogram, thereby generating a delivery cryptogram result, and the verification cryptogram, thereby generating a verification cryptogram result, compare the delivery cryptogram result with the verification cryptogram result, and when the delivery cryptogram result matches the verification cryptogram result, transmit a transaction verification confirmation to the delivery entity computing system, and when the delivery cryptogram result does not match the verification cryptogram result, transmit a decline transaction notification to the delivery entity computing system.
Although claims 7 and 19 recite abstract idea, the additional elements recited in the claims are sufficient to amount to significantly more than the judicial exception, and therefore integrate the abstract idea into a practical application.
Dependent claims 8 and 20 recite: 
when the requesting entity computing system and the delivery entity computing system are geographically proximate, in accordance with the requestor geographic location identifier, read the delivery matrix code to obtain the delivery entity key portion, the delivery entity number portion and the delivery entity identifier, combine the obtained delivery entity key portion with the requestor entity key portion to obtain a complete requestor encryption key and combine the obtained delivery entity number portion with the requestor number portion to obtain a complete requestor random number, and generate a requestor cryptogram based on the complete requestor entity encryption key, the complete requestor random number, the unique request identifier, the delivery entity identifier, the requesting entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, and transmit, over the network, the requestor transaction confirmation to the processing device of the computing system for effecting the secure transaction, wherein the requestor transaction confirmation comprises the requestor cryptogram; and the computer-executable instructions when executed by the processing device of the computing system for effecting the secure transaction further cause the processing device to: using the encryption key, decrypt the requestor cryptogram, thereby generating a requestor cryptogram result; compare the requestor cryptogram result with the verification cryptogram result; and when the requestor cryptogram result matches the verification cryptogram result, transfer the payload reimbursement from the requestor transaction account to the delivery transaction account.
Although claims 8 and 20 recite abstract idea, the additional elements recited in the claims are sufficient to amount to significantly more than the judicial exception, and therefore integrate the abstract idea into a practical application.
Dependent claim 9 recites:
wherein the requestor matrix code or the delivery matrix code is a QR code, which indicates additional element that amount to more than the abstract idea, and therefore is eligible under 35 USC 101.
Dependent claim 10 recites:
wherein the at least one payload comprises one or more of cash and gold bullion, which describes a payment type, and further elaborates on the abstract idea.
Dependent claim 11 recites: wherein the network is a secure network, which describes an additional element, and therefore is eligible under 35 USC 101.
Dependent claim 12 recites:
a plurality of delivery entity computing systems associated with a plurality of delivery entities; wherein the delivery entity computing system is a selected delivery entity computing system of the plurality of delivery entity computing systems, which describes the additional elements,  and therefore is eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 7, the claim depends from claim 2 which depends from claim 1. Claim 1 is directed to a computing system for effecting a secure transaction, comprising a memory storing computer-executable instructions, and a processing device coupled to the memory. However, claim 7 recites “…the delivery entity computing system further comprises a memory storing computer-executable instructions and a processing device coupled to the memory…” This makes the scope of the claim unclear because it is not clear whether claim 7 is directed to the computing system of claim 1, to the delivery entity computing system, or a combination of both the computing system of claim 1 and the delivery entity computing system. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
For the purpose of examination, the claim is interpreted as being directed to the combination of both the computing system of claim 1 and the delivery entity computing system.
With respect to claim 8, the claim depends from claim 7 which depends from claim 2, which depends from claim 1. Claim 1 is directed to a computing system for effecting a secure transaction, comprising a memory storing computer-executable instructions, and a processing device coupled to the memory. Claim 7 recites “…the delivery entity computing system further comprises a memory storing computer-executable instructions and a processing device coupled to the memory…” and claim 8 recites “…the requestor entity computing system further comprises a memory storing computer-executable instructions and a processing device coupled to the memory…” This makes the scope of the claim unclear because it is not clear whether claim 8 is directed to the computing system of claim 1, to the delivery entity computing system of claim 7, to the requestor entity computing system, or to a combination of all three components of the computing system of claim 1, the delivery entity computing system of claim 7 and the requestor entity computing system. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
For the purpose of examination, the claim is interpreted as being directed to the a combination of all three components of the computing system of claim 1, the delivery entity computing system of claim 7 and the requestor entity computing system.
Dependent claim 8 is also rejected for incorporating the limitations of the rejected claim 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US Patent No.  2017/0124511 ), in view of Scheidt (US Patent Publication No. 2010/0169651).
With respect to claims 1, 13 and 17, Mueller et al. teach:
receive, over a network, a transaction request to receive at least one payload from a requesting entity computing system associated with a requestor entity, (routing a fulfilment server 110 receives transaction request from customer device [0093]) 
the transaction request comprising: a requesting entity identifier, a requestor geographic location identifier, at least one transaction payload attribute and at least one transaction attribute; ([0086]-[0089], [0091]-[0093])
transmit, over the network, the transaction request to a delivery entity computing system associated with a delivery entity, (routing a fulfilment server 110 routes the transaction request to a retail store system [0093]) a delivery entity identifier and a delivery entity geographic location; ([0049], [0082])
receive, over the network, a delivery transaction confirmation from the delivery entity computing system; (delivery status [0144], claim 4)
in response to receiving the delivery transaction confirmation, verify the secure transaction; ([0190])
receive, over the network, a requestor transaction confirmation from the requesting entity computing system, the requestor transaction confirmation indicating a verified transfer of the at least one payload from the delivery entity to the requestor entity; ([0090], [0111], [0149]
after receipt of the requestor transaction confirmation, transfer a payload reimbursement from a requestor transaction account associated with the requestor entity to a delivery transaction account associated with the delivery entity. ([0052], [0059], [0077], [0090]-[0091], [0128])
In addition, with respect to claim 1, Mueller et al. teach:
a computing system… comprising: a memory storing computer-executable instructions, and a processing device coupled to the memory, the computer-executable instructions when executed by the processing device… ([0194]-[0200])
In addition, with respect to claim 13, Mueller et al. teach:
a non-transitory computer-readable medium …comprising computer-executable instructions… ([0194]-[0200])
Mueller et al. do not explicitly teach:
generate an encryption key, a random number and a unique request identifier;
However, Scheidt teaches:
generate an encryption key, a random number and a unique request identifier; ([0066], [0073], [0085]-[0086], [0116])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encryption algorithm of Scheidt, into the transaction processing system of Mueller et al., in order to provide security to the transaction data. (Scheidt: Abstract, [0055])
With respect to claim 3, Mueller et al. and Scheidt teach the limitations of claim 1.
Moreover, Mueller et al. teach:
wherein the at least one transaction attribute comprises one or more of a delivery time, a delivery date, receipt instructions and a preferred payment method for the payload reimbursement. (preferred modes of payment, preferred modes of delivery, delivery time and date [0048], [0059], [0176], [0231]) 

With respect to claims 4 and 16, Mueller et al. and Scheidt teach the limitations of claims 1 and 13.
Moreover, Mueller et al. teach:
prior to the receipt of the delivery transaction confirmation, transfer a reimbursement amount from the requestor transaction account to a requestor escrow account, and transmit an escrow confirmation to the delivery entity computing system; wherein the transfer of the payload reimbursement comprises transferring the payload reimbursement from the requestor escrow account to the delivery transaction account.
With respect to claim 5, Mueller et al. and Scheidt teach the limitations of claim 1.
Moreover, Mueller et al. teach:
wherein the at least one transaction payload attribute comprises one or more of a payload type and a payload monetary valuation. ([0047], [0091], [0205]-[0206])
With respect to claims 6 and 15, Mueller et al. and Scheidt teach the limitations of claims 1 and 13.
Moreover, Mueller et al. teach:
prior to the receipt of the transaction request, generate a requestor account profile in response to receiving a registration request from the requesting entity computing system, wherein the registration request comprises at least one payment method, and verify the at least one payment method and program eligibility of the requestor entity. ([0048], [0059], [0090]-[0092])

With respect to claim 10, Mueller et al. and Scheidt teach the limitations of claim 1.
Mueller et al. and Scheidt do not explicitly teach:
wherein the at least one payload comprises one or more of cash and gold bullion.
However, the claim limitation indicates non-functional descriptive material and therefore does not limit the scope of the claim.
With respect to claim 11, Mueller et al. and Scheidt teach the limitations of claim 1.
Mueller et al. and Scheidt do not explicitly teach:
wherein the network is a secure network.
However, the claim limitation indicates non-functional descriptive material and therefore does not limit the scope of the claim.
With respect to claim 12, Mueller et al. and Scheidt teach the limitations of claim 1.
Moreover, Mueller et al. teach:
a plurality of delivery entity computing systems associated with a plurality of delivery entities; wherein the delivery entity computing system is a selected delivery entity computing system of the plurality of delivery entity computing systems. (logistics communication device [0080]-[0082])

Claims 2, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al., in view of Scheidt, further in view of Hata et al. (US Patent Publication No. 2012/0121088).
With respect to claims 2, 14 and 18, Mueller et al. and Scheidt teach the limitations of claims 1, 13, and 17.
Moreover, Scheidt teaches:
split the encryption key into a requestor entity key portion and a delivery entity key portion; (FIG. 5, Token split [0129]-[0134]) 
split the random number into a requestor entity number portion and a delivery entity number portion; (FIG. 5, random split [0129]-[0134])
generate a requestor matrix code, the requestor matrix code comprising the requestor entity number portion, the unique request identifier, the requesting entity identifier and the requestor entity key portion; (FIG. 5, build a key matrix [0129], [0137]-[0138])
generate a delivery matrix code, the delivery matrix code comprising the delivery entity number portion, the unique request identifier, the delivery entity identifier and the delivery entity key portion; (FIG. 5, build a key matrix [0129], [0137]-[0138])
Mueller et al and Scheidt do not explicitly teach:
transmit, over the network, the requestor matrix code to the requesting entity computing system and the delivery matrix code to the delivery entity computing system. 
However, Hata et al. teach:
transmit, over the network, the requestor matrix code to the requesting entity computing system and the delivery matrix code to the delivery entity computing system. (FIG. 6, [0069]-[0073])
In addition, Hata et al. teach:
split the encryption key… (FIG. 7, key dividing [0074]-[0075], [0078]-[0079])
generate a matrix from key portions…(FIG. 7, matrix generating [0074]-[0075], [0080]-[0088])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encryption key generation device of Hata et al., into the transaction processing system of Mueller et al. and Scheidt, in order to provide scalable encryption and decryption to the transaction data. (Hata et al.: Abstract, [0015])

Claims 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al., in view of Scheidt, and Hata et al. further in view of Tomlinson et al. (US Patent Publication No. 2015/0378842).
With respect to claims 7 and 19, Mueller et al., Scheidt and Hata et al. teach the limitations of claims 2 and 18.
Moreover, Mueller et al. teach:
when the requesting entity computing system and the delivery entity computing system are geographically proximate, in accordance with the requestor geographic location identifier… (decisions are made based on the distance between the customer and store/delivery entity [0125], [0179], [0208]) 
In addition, Hata et al. teach:
…read the requestor matrix code to obtain the requestor entity key portion and the requestor entity number portion, (obtaining split keys [0065], [0079], [0093]-[0095], [0097], [0108])
combine the obtained requesting entity key portion with the delivery entity key portion to obtain a complete delivery encryption key and combine the requestor entity number portion with the delivery entity number portion to obtain a complete delivery random number, (combining split keys [0065], [0079], [0093]-[0095], [0097], [0108])
Moreover, Scheidt teaches:
when the delivery cryptogram result matches the verification cryptogram result, transmit a transaction verification confirmation to the delivery entity computing system, ([0028], [0031], [0091]-[0092], Claim 22)
and when the delivery cryptogram result does not match the verification cryptogram result, transmit a decline transaction notification to the delivery entity computing system. ([0096])
The examiner notes that the claim recitation “…when the delivery cryptogram result does not match… indicates optional language and therefore does not further limit the scope of a method claim (claim 19).
Mueller et al., Scheidt and Hata et al. do not explicitly teach:
generate a delivery cryptogram based on the complete delivery entity encryption key, the complete delivery random number, the unique request identifier, the requesting entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, wherein the delivery transaction confirmation comprises the delivery cryptogram; 
transmit, over the network, the delivery cryptogram to the processing device of the computing system for effecting the secure transaction; 
and wherein in verifying the transaction, the computer-executable instructions when executed by the processing device of the computing system for effecting the secure transaction further cause the processing device to:
generate a verification cryptogram based on the encryption key, the random number, the unique request identifier, the requesting entity identifier, the delivery entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, 
using the encryption key, decrypt both the received delivery cryptogram, thereby generating a delivery cryptogram result, and the verification cryptogram, thereby generating a verification cryptogram result, 
compare the delivery cryptogram result with the verification cryptogram result, 
However, Tomlinson et al. teach:
generate a delivery cryptogram based on the complete delivery entity encryption key, the complete delivery random number, the unique request identifier, the requesting entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, wherein the delivery transaction confirmation comprises the delivery cryptogram;  (reconstructing keys [0051], [0121]-[0128])
transmit, over the network, the delivery cryptogram to the processing device of the computing system for effecting the secure transaction; (transmit codes to respective devices [0092], [0114], [0219])
and wherein in verifying the transaction, the computer-executable instructions when executed by the processing device of the computing system for effecting the secure transaction further cause the processing device to:
generate a verification cryptogram based on the encryption key, the random number, the unique request identifier, the requesting entity identifier, the delivery entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, (reconstructing keys [0051], [0121]-[0128], [0143]-[0144])
using the encryption key, decrypt both the received delivery cryptogram, thereby generating a delivery cryptogram result, and the verification cryptogram, thereby generating a verification cryptogram result, (verification module,[0054], [0058], [0143]-[0144], [0159]-[0164])
compare the delivery cryptogram result with the verification cryptogram result, ([0163]-[0164]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the key recovery and reconstruction of Tomlinson et al., into the transaction processing system of Mueller et al., Scheidt, and Hata et al., in order to reconstruct keys from their split portions, and verify the result. (Tomlinson et al.: Abstract, [0010]-[0011])
With respect to claims 8 and 20, Mueller et al., Scheidt, Hata et al. and Tomlinson et al. teach the limitations of claims 7 and 19.
Moreover, Mueller et al. teach:
when the requesting entity computing system and the delivery entity computing system are geographically proximate, in accordance with the requestor geographic location identifier, (decisions are made based on the distance between the customer and store/delivery entity [0125], [0179], [0208])
In addition, Hata et al. teach:
read the delivery matrix code to obtain the delivery entity key portion, the delivery entity number portion and the delivery entity identifier, (obtaining split keys [0065], [0079], [0093]-[0095], [0097], [0108])
combine the obtained delivery entity key portion with the requestor entity key portion to obtain a complete requestor encryption key and combine the obtained delivery entity number portion with the requestor number portion to obtain a complete requestor random number, (combining split keys [0065], [0079], [0093]-[0095], [0097], [0108])
Moreover, Scheidt teaches:
when the requestor cryptogram result matches the verification cryptogram result, transfer the payload reimbursement from the requestor transaction account to the delivery transaction account. ([0028], [0031], [0091]-[0092], Claim 22)
In addition, Tomlinson et al. teach:
generate a requestor cryptogram based on the complete requestor entity encryption key, the complete requestor random number, the unique request identifier, the delivery entity identifier, the requesting entity identifier, the at least one transaction payload attribute and the at least one transaction attribute, (reconstructing keys [0051], [0121]-[0128]) 
transmit, over the network, the requestor transaction confirmation to the processing device of the computing system for effecting the secure transaction, wherein the requestor transaction confirmation comprises the requestor cryptogram; (transmit codes to respective devices [0092], [0114], [0219]) 
the computer-executable instructions when executed by the processing device of the computing system for effecting the secure transaction further cause the processing device to: 
using the encryption key, decrypt the requestor cryptogram, thereby generating a requestor cryptogram result; (verification module,[0054], [0058], [0143]-[0144], [0159]-[0164])
compare the requestor cryptogram result with the verification cryptogram result; ([0163]-[0164])  
With respect to claim 9, Mueller et al., Scheidt, and Hata et al. teach the limitations of claim 2.
Mueller et al., Scheidt, and Hata et al. do not explicitly teach
wherein the requestor matrix code or the delivery matrix code is a QR code. 
However, Tomlinson et al. teach a QR-code ([0219])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (2015/0326392), Wack (2011/0116628), McGough (2006/0034456)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                             
                                                                                                                                                                                /STEVEN S KIM/Primary Examiner, Art Unit 3685